 



Exhibit 10
THERMOGENESIS CORP.
EXECUTIVE EMPLOYMENT AGREEMENT
     THERMOGENESIS CORP. (“Employer”) and Dr. William R. Osgood (“Executive”),
agree as follows:
1. Employment. Employer employs Executive and Executive accepts employment with
Employer on the terms and conditions set forth in this Employment Agreement
(“Agreement”).
2. Position; Scope of Employment. Executive shall have the position of Chief
Executive Officer. Executive agrees to perform such services customary to such
offices and as shall be assigned to him by the Board of Directors. Executive
shall report directly to Employer’s Board of Directors. Executive’s prior
Employment Agreement is hereby terminated and superseded in whole by this
Employment Agreement.
     2.1. Entire Time and Effort. Executive shall devote Executive’s full
working time, attention, abilities, skill, labor and efforts to the performance
of his employment. Executive shall not, directly or indirectly, alone or as a
member of a partnership or other organizational entity, or as an officer of any
corporation (other than any which are owned by or affiliated with Employer)
(i) be substantially engaged in or concerned with any other commercial duties or
pursuits, (ii) engage in any other business activity that will interfere with
the performance of Executive’s duties under this Agreement, except with the
prior written consent of Employer, or (iii) join the board of directors of any
other corporation; provided, however, that Executive may join the board of
directors of no more than three unaffiliated corporations so long as such
corporations are not directly competitive to the current or future operations of
Employer.
     2.2. Rules and Regulations. Executive agrees to observe and comply with
Employer’s rules and regulations (including Employer’s code of ethics and
insider trading policy) as provided by Employer and as may be amended from time
to time by Employer and will carry out and perform faithfully such orders,
directions and policies of Employer. To the extent any provision of this
Agreement is contrary to an Employer rule or regulation, as such may be amended
from time to time, the terms of this Agreement shall control.
     2.3. Limitations Upon Authority to Bind Employer. In his capacity as Chief
Executive Officer, Executive shall not engage in any of the following actions on
behalf of Employer without the prior approval of Employer: (i) borrow or obtain
credit in any amount or execute any guaranty, except for items purchased from
vendors in the ordinary course of Employer’s operations; (ii) expend funds for
capital equipment in excess of expenditures expressly budgeted by Employer, if
applicable, or in the event not budgeted, not to exceed the amounts set forth in
subparagraph (iii); (iii) sell or transfer capital assets exceeding One Hundred
thousand Dollars ($100,000) in market value in any single transaction or
exceeding Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate during
any one fiscal year; (iv) execute any lease for real property; or (v) exercise
any authority or control over the management of any employee welfare or pension
benefit plan maintained by Employer or over

1 of 9



--------------------------------------------------------------------------------



 



the disposition of the assets of any such plan.
3. Term. The term of this Agreement shall be for a period of twenty nine months
which shall commence on August 1, 2007 and end on December 31, 2009 (subject to
adjustment to an earlier start date and termination date by mutual agreement);
unless terminated earlier as provided below in Section 5. This Agreement shall
be renewable by mutual written agreement.
4. Compensation. Employer shall pay to or provide compensation to Executive as
set forth in this Section 4. All compensation of every description shall be
subject to the customary withholding tax and other employment taxes as required
with respect to compensation paid to an employee.
     4.1. Base Salary. Employer shall pay Executive a base salary of three
hundred forty five thousand Dollars ($ 345,000) per year commencing on August 1,
2007 (“Base Salary”). Executive’s Base Salary shall be payable in accordance
with Employer’s regular pay schedule, but not less frequently than twice per
month.
     4.2. Review. Executive’s base salary and duties shall be reviewed by the
Compensation Committee of the Board of Directors at least annually. During the
review, duties will be outlined, prior year performance assessed, and
compensation may be adjusted up or down accordingly, at the discretion of the
Compensation Committee. On the date of Employer’s annual meeting of stockholders
and on each subsequent annual meeting of stockholders during the term of this
Agreement, or at such other time as the Governance and Nominating Committee may
establish in its discretion, the Governance and Nominating Committee shall
review the previous year’s performance of Executive.
     4.3. Cash/Stock Bonuses. In addition to the Base Salary provided for in
sections 4.1 and 4.2, Executive is eligible to receive discretionary bonuses
based on Employer performance and Executive’s attainment of objectives
periodically established by Employer. Such discretionary bonuses may be paid in
cash, through issuance of stock or grant of stock options, or any combination
thereof, subject to Board discretion. Annual bonuses that may be awarded to
Executive shall be up to thirty-five percent (35%) of Executive’s Base Salary
then in effect in any given year.
     4.4. Stock Option Grants. In addition to Base Salary provided for in
Sections 4.1 and 4.2, Executive is eligible to receive an award of stock options
as may be determined from time to time by Employer’s Compensation Committee
which consists of disinterested directors who administer Employer’s Equity
Incentive Plans. At the inception of this Agreement, and subject to Plan
requirements, including Compensation Committee approval, Executive shall be
granted an 4 year option to acquire, at the fair market value of the shares on
the date of grant, a total of 320,000 shares of the Employer’s common stock,
which option shall vest based on meeting certain performance goals as approved
by the Compensation Committee and the Board of Directors over three (3)-years,
vesting one-third (1/3) each year on the same date providing the employee has
accomplished the specific performance goals for each of these time periods
specified in Exhibit 1, attached.
     4.5. [omitted]

2 of 9



--------------------------------------------------------------------------------



 



     4.6. Vacation; Sick Leave; Insurance. Executive shall be entitled to four
(4) weeks of vacation annually; provided, however, that vacation time may not
accrue beyond two weeks of accrued and unused time with any unused balance to be
paid in cash at the end of each calendar year, and further provided that accrued
vacation pay shall not accrue beyond two (2) weeks at any given time without the
unused balance being paid in cash. Executive shall be entitled to sick leave in
accordance with Employer’s sick leave policy, as amended from time to time. At
the end of each calendar year, subject to the limit on two weeks accrued and
unused vacation, all such unused and accrued vacation time shall be paid in
cash.
     4.7. Other Fringe Benefits. Executive shall participate in all of
Employer’s fringe benefit programs in substantially the same manner and to
substantially the same extent as other similar employees of Employer, excluding
only those benefits expressly modified by the terms hereof.
     4.8. Expenses. Executive shall be reimbursed for his reasonable business
expenses, subject to the presentation of evidence that such expenses are made in
accordance with established policies adopted by Employer from time to time.
     4.9. Compensation From Other Sources. Any proceeds that Executive shall
receive by virtue of qualifying for disability insurance, disability benefits,
or health or accident insurance shall belong to Executive. Executive shall not
be paid Base Salary in any period in which he receives benefits as determined
and paid under Employer’s long-term disability policy. Benefits paid to
Executive under Employer’s short-term disability policy shall reduce, by the
same amount, Base Salary payable to Executive for such period.
5. Early Termination. Executive’s employment with Employer may be terminated
prior to the expiration of the term of this Agreement, upon any of the following
events: (i) the mutual agreement of Employer and Executive in writing; (ii) the
disability of Executive due to physical or mental illness, which shall, for the
purposes of this Agreement, mean Executive’s inability, for a period exceeding
three (3) months, to substantially perform such duty on a full time basis; (iii)
Executive’s death; (iv) notice of termination by Employer for “cause” (as
defined in Section 5.1); (v) Employer’s cessation of business; (vi) written
notice of termination by Employer without cause upon six months notice, subject
to the provisions for compensation upon early termination in Section 5.3(b);
(vii) upon a Change in Control (as defined below) of Employer (as defined in and
under the circumstances described in Section 5.3(d)).
     5.1. Definition of Cause. For purposes of this Agreement, any of the
following shall constitute cause: (i) willful or habitual material breach of
Executive’s duties; (ii) intentional and material fraud, dishonesty, deliberate
injury or material misrepresentation by Executive to Employer or any others;
(iii) embezzlement, theft or conversion by Executive; (iv) unauthorized
disclosure or other use of Employer’s trade secrets, customer lists or
confidential information; (v) habitual misuse of alcohol or any non-prescribed
drug or intoxicant; (vi) willful misconduct that causes material harm to
Employer, (vii) willful violation of any other standards of conduct as set forth
in Employer’s employee manual and policies, (viii) conviction of or plea of
guilty or nolo contendere to a felony or misdemeanor involving moral turpitude,
(ix) continuing failure to communicate and fully disclose material information
to the Board of Directors, the failure of which would adversely impact the
Company or may result in a violation of state or federal

3 of 9



--------------------------------------------------------------------------------



 



securities laws, or (x) debarment by any federal agency that would limit or
prohibit Executive from serving in his capacity for Employer under this
Agreement.
     5.2. Damages. If Employer terminates Executive for cause, Employer shall be
entitled to damages and all other remedies to which Employer may otherwise be
entitled.
     5.3. Compensation Upon Early Termination.

  (a)   If Executive resigns during the term of this Agreement (without mutual
consent of Employer), or if this Agreement is terminated by Employer for cause,
Executive shall be entitled only to all accrued but unpaid Base Salary and
vacation pay accrued through the date of delivery of the notice of termination.
All non-vested options and restricted stock shall be deemed canceled as of that
date.     (b)   If Executive is terminated without cause, as defined in
Section 5 above, Employer shall pay to Executive as liquidated damages and in
lieu of any and all other claims which Executive may have against Employer,
twelve (12) months of Executive’s salary, excluding any amounts for benefits.
Employer’s payment pursuant to this subparagraph shall fully and completely
discharge any and all obligations of Employer to Executive arising out of or
related to this Agreement and shall constitute liquidated damages in lieu of any
and all claims which Executive may have against Employer not including any
obligation under the workers’ compensation laws including Employer’s liability
provisions.

                         
 
  Initials:   Executive   /s/ WO
 
  Employer    /s/ MP
 
   

  (c)   If Executive’s employment is terminated as a result of death or total
disability, Executive shall be entitled to accrued but unpaid Base Salary to the
date of termination. The date of termination shall be deemed the date of death
or, in the event of disability, the date Executive qualified for total
disability payments under Employer’s long-term disability plan.     (d)   If
Executive’s employment is terminated as a result of a Change in Control of
Employer, Executive shall be entitled to a lump-sum payment equal to three times
Executive’s Base Salary at the time; provided, however, if terminated
involuntarily without cause, Executive agrees to remain for a transition period
not to exceed six (6) months if requested by Employer. A “Change in Control”
shall mean an event involving one transaction or a related series of
transactions in which one of the following occurs: (i) Employer issues
securities equal to 33% or more of Employer’s issued and outstanding voting
securities, determined as a single class, to any individual, firm, partnership
or other entity, including a “group” within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934; (ii) Employer issues securities equal to
33% or more of the issued and outstanding common stock of Employer in connection
with a merger, consolidation or other business combination; (iii) Employer is
acquired in a merger or other business combination transaction in which Employer
is not the surviving company; or (iv) all or substantially all of Employer’s
assets are sold or

4 of 9



--------------------------------------------------------------------------------



 



      transferred to a third party.

  (e)   Except as expressly provided in paragraph (d) above, all compensation
described in this Section 5.3 shall be due and payable in installments at least
twice monthly or at the time of the delivery of notice of termination, at
Employer’s sole discretion and election.

6. Confidential Information of Customers of Employer. Executive during the
course of his duties will be handling financial, accounting, statistical,
marketing and personnel information of customers of Employer. All such
information is confidential and shall not be disclosed, directly or indirectly,
or used by Executive in any way, either during the term of this Agreement or at
any time thereafter except as required in the course of Executive’s employment
with Employer.
7. Unfair Competition. During the term of this Agreement, Executive shall not,
directly or indirectly, whether as a partner, employee, creditor, stockholder,
or otherwise, promote, participate, or engage in any activity or other business
which is directly competitive to the current operations of Employer or the
currently contemplated future operations of Employer. The obligation of
Executive not to compete with Employer shall not prohibit Executive from owning
or purchasing any corporate securities that are regularly traded on a recognized
stock exchange or on over-the-counter market. In order to protect the trade
secrets of Employer, after the term, or upon earlier termination of this
Agreement, Executive shall not, directly or indirectly, either as an employee,
employer, consultants, agent, principal, partner, stockholder, corporate
officer, director, or any other individual or representative capacity, engage or
participate in any business that is in direct competition with the business of
Employer for a period of one (1) year from the date of the expiration of this
Agreement. Executive acknowledges that Employer’s business is not limited by
geographical scope, is operating throughout the world and that the effect of
this section may be to prevent Executive from working in a competitive business
after termination of employment hereunder, and agrees that the limitations
stated herein are fair in light of Executive’s past involvement with Employer’s
trade secrets, intellectual property, and business plans, and is a reasonable
restriction in consideration for the payments provided and the risks of exposure
to Employer’s confidential information.
8. Trade Secrets. Executive shall not disclose to any others, or take or use for
Executive’s own purposes or purposes of any others, during the term of this
Agreement or at any time thereafter, any of Employer’s trade secrets, including
without limitation, confidential information, customer lists, computer programs
or computer software of Employer. Executive agrees that these restrictions shall
also apply to (i) trade secrets belonging to third parties in Employer’s
possession and (ii) trade secrets conceived, originated, discovered or developed
by Executive during the term of this Agreement. Information of Employer shall
not be considered a trade secret if it is lawfully known outside of Employer by
anyone who does not have a duty to keep such information confidential.
9. Inventions; Ownership Rights. Executive agrees that all ideas, techniques,
inventions, systems, formulas, discoveries, technical information, programs,
know-how, prototypes and similar developments (“Developments”) developed,
created, discovered, made, written or obtained by Executive in the course of or
as a result, directly or indirectly, of performance of his

5 of 9



--------------------------------------------------------------------------------



 




duties hereunder, and all related industrial property, copyrights, patent
rights, trade secrets, moral rights and other forms of protection thereof, shall
be and remain the property of Employer. Executive agrees to execute or cause to
be executed such assignments and applications, registrations and other documents
and to take such other action as may be requested by Employer to enable Employer
to protect its rights to any such Developments. If Employer requires Executive’s
assistance under this Section 9 after termination of this Agreement, Executive
shall be compensated for his time actually spent in providing such assistance at
an hourly rate equivalent to the prevailing rate for such services and as agreed
upon by the parties.
10. Non-Solicitation; Post-Termination Cooperation.

  10.1   Customers. While employed by Employer, and for a period of one (1) year
thereafter, Executive agrees not to divert or attempt to divert (by solicitation
or other means), whether directly or indirectly, Employer’s customers existing
at the time Executive’s employment with Employer terminates.     10.2  
Employees. While employed by Employer, and for a period of one (1) year
thereafter, Executive will not solicit or encourage, or cause others to solicit
or encourage, any employees of Employer to terminate their employment with
Employer; provided, however, this obligation will not affect any responsibility
Executive may have as an employee of Employer with respect to the bona fide
hiring and firing of Employer personnel.     10.3   Post-Termination
Cooperation. For a period of six months following any termination of this
Agreement, Executive will make himself available and assist Employer, as
reasonably requested, with respect to prior services, transition of duties, and
intellectual property filings and protection.

11. Arbitration; Remedies. Any disputes, including, but not limited to,
termination for cause pursuant to section 5 (iv) regarding the rights or
obligations of the parties under this Agreement shall be conclusively determined
by binding arbitration. Any controversy or claim arising out of or relating to
this contract, or the breach thereof, shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association conducted in Sacramento, California, and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A
JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS
OF THE EMPLOYER/EMPLOYEE RELATIONSHIP. Notwithstanding the previous sentence,
the parties agree that, in the event of the breach or threatened breach of
Sections 6-10 of this Agreement by Executive, monetary damages alone would not
be an adequate remedy to Employer for the injury that would result from such
breach, and that Employer shall be entitled to apply to any court of competent
jurisdiction for specific performance and/or injunctive relief (without posting
bond or other security) in order to enforce or prevent any violation of such
provisions of this Agreement. Executive further agrees that any such injunctive
relief obtained by Employer shall be in addition to monetary damages.
12. Actions Contrary to Law; Blue Pencil. Nothing contained in this Agreement
shall be

6 of 9



--------------------------------------------------------------------------------



 




construed to require the commission of any act contrary to law, and whenever
there is any conflict between any provision of this Agreement and any statute,
law, ordinance, or regulation, contrary to which the parties have no legal right
to contract, then the latter shall prevail; but in such event, the provisions of
this Agreement so affected shall be curtailed and limited only to the extent
necessary to bring it within legal requirements. The parties hereby acknowledge
that the restrictions set forth in Sections 6-10 have been specifically
negotiated and agreed to by the parties hereto and if the scope or
enforceability of any such section is in any way disputed at any time, and
should a court find that such restrictions are overly broad, the court may
modify and enforce the covenant to the extent that it believes to be reasonable
under the circumstances.
13. Internal Revenue Code.
     13.1 Section 280G. Notwithstanding any other provision of this Agreement to
the contrary, if the right to receive or benefit from any payments under this
Agreement, including Section 5.3(d), either alone or together with other
payments that Executive has a right to receive from Employer, would constitute a
“parachute payment” (as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”)), all such payments will be reduced to the largest
amount that will result in no portion being subject to the excise tax imposed by
Section 4999 of the Code.
     13.2 Section 162(m). Notwithstanding any provision of this Agreement to the
contrary, if Employer determines that compliance with Section 162(m) of the Code
is required or desired, all payments made under this Agreement to Executive will
comply with the requirements of Section 162(m) of the Code.
14. Miscellaneous.
     14.1. Notices. All notices and demands of every kind shall be personally
delivered or sent by first class mail to the parties at the addresses appearing
below or at such other addresses as either party may designate in writing,
delivered or mailed in accordance with the terms of this Agreement. Any such
notice or demand shall be effective immediately upon personal delivery or three
(3) days after deposit in the United States mail, as the case may be.

         
 
  EMPLOYER:   ThermoGenesis Corp.
 
      2711 Citrus Road
 
      Rancho Cordova, California 95742
 
       
 
  EXECUTIVE:   (Omitted)

     14.2. Attorneys’ Fees; Prejudgment Interest. If the services of an attorney
are required by any party to secure the performance hereof or otherwise upon the
breach or default of another party to this Agreement, or if any judicial remedy
or arbitration is necessary to enforce or interpret any provision of this
Agreement or the rights and duties of any person in relation thereto, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
other expenses, in addition to any other relief to which such party may be
entitled. Any award of

7 of 9



--------------------------------------------------------------------------------



 



damages following judicial remedy or arbitration as a result of the breach of
this Agreement or any of its provisions shall include an award of prejudgment
interest from the date of the breach at the maximum amount of interest allowed
by law.
     14.3. Choice of Law, Jurisdiction, Venue. This Agreement is drafted to be
effective in the State of California, and shall be construed in accordance with
California law. The exclusive jurisdiction and venue of any legal action by
either party under this Agreement shall be the County of Sacramento, California.
     14.4. Amendment, Waiver. No amendment or variation of the terms of this
Agreement shall be valid unless made in writing and signed by Executive and
Employer. A waiver of any term or condition of this Agreement shall not be
construed as a general waiver by Employer. Failure of either Employer or
Executive to enforce any provision or provisions of this Agreement shall not
waive any enforcement of any continuing breach of the same provision or
provisions or any breach of any provision or provisions of this Agreement.
     14.5. Assignment; Succession. It is hereby agreed that Executive’s rights
and obligations under this Agreement are personal and not assignable. This
Agreement contains the entire agreement and understanding between the parties to
it and shall be binding on and inure to the benefit of the heirs, personal
representatives, successors and assigns of the parties hereto.
     14.6. Independent Covenants. All provisions herein concerning unfair
competition and confidentiality shall be deemed independent covenants and shall
be enforceable without regard to any breach by Employer unless such breach by
Employer is willful and egregious.
     14.7. Entire Agreement. This document constitutes the entire agreement
between the parties, all oral agreements being merged herein, and supersedes all
prior representations. There are no representations, agreements, arrangements,
or understandings, oral or written, between or among the parties relating to the
subject matter of this Agreement that are not fully expressed herein.
     14.8. Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of the
Agreement which can be given effect without the invalid provision shall continue
in full force and effect and shall in no way be impaired or invalidated.
     14.9. Captions. All captions of sections and paragraphs in this Agreement
are for reference only and shall not be considered in construing this Agreement.

8 of 9



--------------------------------------------------------------------------------



 



THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH AFFECTS YOUR LEGAL
RIGHTS AND MAY BE ENFORCED BY THE PARTIES.

                  EMPLOYER:    
 
                THERMOGENESIS CORP.    
 
           
 
  By:   /s/ Matthew Plavan
 
Matthew Plavan, Chief Financial Officer    
 
           
 
  By:   /s/ Hubert Huckel
 
Hubert Huckel, MD, Chairman, Compensation Committee    
 
                EMPLOYEE:    
 
           
 
  By:   /s/ William R. Osgood
 
Dr. William R. Osgood, an Individual    

9 of 9